Citation Nr: 1420021	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-02 567	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for facet arthropathy of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1976 to October 1993.  Thereafter, he had service in the Air National Guard and was called to active duty from December 2001 to September 2002, November 2002 to February 2003, and from October 2005 to September 2009.

In May 2012, the RO granted the Veteran's claim of entitlement to service connection for facet arthropathy of the lumbar spine and assigned a 10 percent disability rating, effective October 1, 2009.  The Veteran disagreed with that percentage rating, and this appeal ensued.  


FINDING OF FACT

On February 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notice from the Veteran, through his authorized representative, that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized agent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized agent, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


